          Case 1:19-cv-06157-LLS Document 41 Filed 11/20/20 Page 1 of 4
                                                                            Prf=:~L:=4~=:=:=--= ====-::·.: .
                                                                                ,:~~~::i
           Case 1:19-cv-06157-LLS Document 40 Filed 11/13/20

ORIGINAL
                                                                                ·ELECTRONICALLY FI.LED
   UNITED STATES DISTRICT COURT                                                  DOC#:
   SOUTHERN DISTRICT OF NEW YORK                                                 DATEF::-:IL:--E-D_:_--/-l'/ 2_,o_/+-2~o
                                                                                                                      .-
                                                      19 Civ. 6157 (LLS)
   JEREMY GREENE,

                         Plaintiff,                   PA(jJ1Qfii51t SCHEDULING ORDER
                 V.
   SCORES HOLDING COMPANY, INC., ET AL.

                         Defendants.
   -----------------------------·- -------
   The parties jointly submit this proposed Scheduling Order in accordance with this Court's Order
   dated October 22, 2020 .

      1. Date of the Conference and Appearances for the Parties: The Initial Scheduling
          Conference is scheduled for November 20, 2020.

          The following appearances are noted:

          A . For Plaintiff:
              Randolph Daniel Janis
              Douglas & London, P.C.
              59 Maiden Lane, 6 th Floor
              New York, New York 10038
              (212) 566 7500
              rjanis@douglasandlondon.com

          B. For Defendants:

              Steven Harfenist, Esq .
              Harfenist, Kraut & Perlstein, LLP
              Attorneys for defendants Scores
              Company Inc, et al.
              3000 Marcus A venue, Suite 2E 1
              New Hyde Park, NY 11042
              516 355 9600

   2. A concise statement of the issues as they now appear: The parties identify the following
   issues:

          Plaintiff identifies the following: Pursuant to the Court's Order dated March 18, 2020
   [Doc. 33], two causes of action are proceeding forward:(1) Plaintiff's breach of contract claim
   regarding the ScoresLive.com Consultancy Agreement; and (2) Plaintiff's unjust enrichment claim
   regarding work he perfonned for Defendants relating to ScoresCasino.com for which he was never
   compensated as promised.
      Case 1:19-cv-06157-LLS Document 41 Filed 11/20/20 Page 2 of 4
        Case 1:19-cv-06157-LLS Document 40 Filed 11/13/20 Page 2 of 4




        With respect to Plaintiff's breach of contract claim, Plaintiff entered into a contract with
Defendants on September 6, 2012 ("Consultancy Agreement"), and, pursuant to its terms, Jeremy
Greene was to gamer new customers and new business relationships for ScoresLive.com to
improve ScoresLive.com 's revenues and profits ("Leads") in exchange for which he was to receive
a $10,000.00 monthly draw and quarterly share payments of 15% of the business's net revenue
from the Leads that he generated, provided that the net revenue was greater than $30,000.00 per
quarter. Termination of the Scores Consultancy Agreement required 15 days prior written notice.
Upon termination of the agreement, the $10,000.00 monthly draw payments would cease, but the
15% share payments from Leads originally generated by Jeremy Greene would remain in force for
three years post termination.

         Plaintiff performed all of bis obligations pursuant to the Consultancy Agreement, but
Defendants breached their obligations by terminating his monthly draw of $10,000 in or about
September 2014 and never paying him his quarterly 15% of the net revenue. Plaintiff seeks
restitution for Defendants' breach of contract.

        As to Plaintiff's unjust enrich claim, in or about February 2016, Plaintiff was asked by
Defendants to procure new monetary and internet traffic investors for Defendants'
ScoresCasino.com, and in exchange for his work, Defendants promised to compensate Plaintiff
with a job as a salaried employee at ScoresCasino.com, preferred stock shares and company equity.
Defendants' promises were made orally as well as through various written communication
platforms including, but not limited to, skype chats, text messaging and emails. For 21 months,
Plaintiff spent hundreds of hours of bis time and bis resources and expended money from his own
pocket targeting and developing potential investors. During the time period that he was doing this
work for Defendants, Defendants were relying upon Plaintiff and would contact him to check on
the status of his work and to see what the "next step" should be for the ScoresCasino.com. In
performance of his duties and thanks to his unique skillset, Plaintiff procured Monster Ads and
Mr. Moser as potential investors and introduced them to Defendants. In or about December 2017,
separate operating agreements were signed between MonsterAds and Defendants and Mr. Moser
and Defendants as a result of the many hours spent by Plaintiff working on Defendants' behalf.
Both Monster Ads and Mr. Moser agreed to invest $1 milJion worth of internet traffic for
ScoresCasino.com as a result of Plaintiffs work. As a result of procuring MonsterAds and Mr.
Moser as investors, Plaintiff contributed to the financial success of ScoresCasino.com, allowing
Defendants to profit handsomely. However, Defendants have failed to compensate Plaintiff at all
for his work.        Equity and good conscience require that Defendants make restitution .
Representatives from both MonsterAds and Mr. Moser have asked Defendants to provide Plaintiff
with substantial compensation for the work he performed on their behalf in procuring them as
investors and have stated that they would not have invested substantial funds in ScoresCasino.com
had it not been for the work of Plaintiff Jeremy Greene.

        Defendants identify the following: No breach of contract occurred and otherwise deny
Plaintiff entitled to any relief set forth above.
                              Case 1:19-cv-06157-LLS Document 41 Filed 11/20/20 Page 3 of 4
                               Case 1:19-cv-06157-LLS Document 40 Filed 11/13/20 Page 3 of 4




                                3. Proposed Schedule:

                                      The parties propose that fact depositions be concluded by the close of fact discovery,
                                      March 19, 2021. To the extent that additional depositions are needed, the parties will confer
                                      in good faith .

                                      A. Names of persons to be deposed and a schedule of planned

                             Plaintiff at this time anticipates Plaintiff may need to take fact depositions of witnesses including
                             the following:

                                      1. Robert Gans
                                      2. Charilaos Yioves a/k:/a Harry Yioves
                                      3. Corporate Representatives of Score Holding Company Inc.
                                      4. Corporate Representatives of Scores Media Group, LLC
                                      5. Corporate Representatives of Swan Media Group, Inc.
                                      6. Corporate Representatives of Swan Digital Gaming, LLC
                                      7. Corporate Representatives ofMonsterAds
                                      8. Adam Small
                                      9. Reto Moser
                                      10. Stefan Mulhbauer
                                      11. Howard Rosenbluth

                                      Additional witnesses as may be revealed in discovery.

                             (1) Defendants: Defendants at this time anticipate they may need to take fact depositions of
                                 witnesses including the folJowing:

                                 1. Jeremy Greene

                                      B. Schedule for production of documents: Production of documents shall be
                                         substantially completed by: February 19, 2021.

                         '            C. Dates for expert reports and expert depositions: Plaintiff's expert reports shall be
  ,iA ;,O 1. \       I                   served by April 19, 2021. Defendants are not calling an expert to testify. Expert
i.- J \ 1 - ~                            depositions shall be completed by June 18, 2021.

  ~ l,.
 ::::n0,.; ~
            k
       ~ (.A_
                         ~
                               /4     D. Time when discovery is to be completed: Fact discovery shall be completed by March
                                          9, 2021 and expert discovery shall be completed by June 18, 2021 .

vM \ ~           0
                                      E. The date by which Plaintiff will supply his p~trial orders materials to defendant.

~~~:v,l                               Plaintiffs will supply his pre-trial orders materials to defendant: August 19, 2021 .
x~ ~\v--'111
 o~ ~\-J ~Ft-(
  /.
  yl/V'-
           J,,   ~                V   V
                                          fl
                  Case 1:19-cv-06157-LLS Document 41 Filed 11/20/20 Page 4 of 4
....               Case 1:19-cv-06157-LLS Document 40 Filed 11/13/20 Page 4 of 4




                 F.                                       · submit a Pretrial 0
                                           .,...._._._,.,__29, 2021.

                 G.

       4. A statement of any limitations to be placed on discovery, including any protective or
       confidentiality orders: The parties are not aware of any such limitations to be placed on discovery
       at this stage of the case.

          5 . Discovery Issues, if any, on which counsel, after a good faith effort, were unable to
       reach an agreement: The parties are not aware of disputed discovery issues at this stage of the
       case.

           6. Anticipated Fields of Expert Testimony:

                      A. Plaintiffs: Plaintiffs at this time anticipate the following possible areas of expert
       testimony:
                             I . Business Valuation Expert
                             2. Economic Expert
                             3. Financial Forensic Expert

           Defendants: No expert testimony.

           7. Anticipated Length of Trial and whether to Court or Jury:

           The parties anticipates that trial can be completed in 5 trial days or fewer. The case will be
           tried to a jury.

          8. Alteration or Amending of Scheduling Order: This Scheduling Order may be altered or
          amended only on a showing of good cause not foreseeable at the time of the conference or
          wheµ-:ittstic:zquires
           /'
         ,,.9.   Na          ,   dresses~one numbers and signatures of counsel:
                             /      /
                         \         .,".•
           dolph D      anis, q.                                     Steven Harfe ·   Esq.
       Doug .8l Lond n, P .                                           Harfenist, Kraut &       ein, LLP
       For Plaintiff Je y    eene                                     Attorneys for defendants Scores Holding
       59 Maiden Lane, 61o/Floor                                      Company Inc, et al.
       New York, New York 10038                                       3000 Marcus Avenue, Suite 2El
       212 566 7500                                                   New Hyde Park NY 11042
                                                                      516 355 9600
       On this day daay of November 2020
       Approve<lJby: .                      L,
                  -1&-iM-~ L       ·.j/~
       The Honorable Louis L. Stanton
       Unjted States District Judge
